Citation Nr: 1825687	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2007 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Here, the Veteran has asserted that he is unable to work as a result of his PTSD symptomatology.  See January 2015 Appellate Brief (reporting that he could not work due to his psychological symptoms).  See also 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised and that the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App.at 453-54.  Accordingly, the issue has been characterized as reflected on the title page.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not manifested by symptoms equivalent in severity, frequency, and duration to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial rating greater than 70 percent for PTSD have not been satisfied at any point during the pendency of this claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(a), 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC's 9411.

The Veteran's service-connected PTSD is currently evaluated as 70 percent disabling; however, he asserts that his service-connected PTSD warrants a higher rating than is currently assigned.  

Under General Rating Formula, as pertinent to the present claim, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

(The Board recognizes that the Veterans Benefits Administration now utilizes the DSM-5.  However, the Board continues to utilize all symptomatology in its assessment of the claimant's condition, including those which were characterized under the previous DSM's criteria).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the" frequency, severity, and duration" of a veteran's symptoms" play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

The preponderance of the evidence shows that the Veteran's PTSD does not produce symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a 100 percent rating.

The Board notes that the Veteran has a diagnosis of PTSD.  VA psychiatric and mental health treatment records dated during the appellate period, as well as VA examination reports, indicate, in particular, nightmares, insomnia, flashbacks, suspiciousness, depression, anxiety, disturbances in motivation and mood, panic attacks, avoidance behaviors, mild memory problems, isolating behaviors, exaggerated startle response, hypervigilance, irritability, and difficulty in establishing and maintaining effective work and social relationships.  See June 2011 VA Compensation and Pension (C&P) Examination Report; May 2012 Mental Health Treatment Plan; September 2012 Mental Health Outpatient Note; July 2013 Mental Health Outpatient Note; March 2014 PTSD Disability Benefits Questionnaire; August 2014 VA C&P Examination Report.

The Veteran currently lives with his mother and step-father.  See March 2014 Mental Status Evaluation.  He has a generally positive relationship with his parental figures and an occasionally strained relationship with his girlfriend.  See August 2014 VA C&P Examination Report.  See generally, July 2013 Mental Health Outpatient Note.  The Veteran attempted to go to a local college but only stayed three semesters due to his discomfort with crowds and general irritability.  See March 2014 PTSD Disability Benefits Questionnaire from Albert Fink, Ph.D.; March 2014 Mental Status Evaluation.  The Veteran does not do his own shopping and notes that he cannot go to concerts or a bar.  See March 2014 Mental Status Evaluation; August 2014 VA C&P Examination Report.  However, he can handle his own financial affairs.  See June 2011 VA C&P Examination Report; June 2012 Mental Health Outpatient Note (reporting the Veteran pays most of the bills); August 2014 VA C&P Examination Report (reflecting that the Veteran is in debt but is still able to help his mother pay bills).  The Veteran reports having two friends that he occasionally socializes with, enjoys fishing, video games, and playing the guitar.  See August 2014 VA C&P Examination Report. 

The March 2014 Disability Benefits Questionnaire completed by a private doctor, Albert Fink, Ph.D., notes the Veteran as having severe mental and emotional symptoms, including mild memory loss, such as forgetting names, directions or recent events; impaired judgment; impaired abstract thinking; grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Dr. Fink reported that the Veteran had total occupational and social impairment due to his PTSD symptoms.  

The Board finds the March 2014 DBQ to be of low probative value as its findings are inconsistent with, and not supported by, the findings within the entirety of the rest of the Veteran's record.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion).  Various medical treatment records and examinations have noted that the Veteran's memory and judgement were deemed intact and he was alert and oriented to time, place, and person.  See June 2011 VA C&P Examination Report; November 2012 Mental Health Outpatient Note; December 2012 Mental Health Outpatient; July 2013 Mental Health Outpatient Note.  The Veteran's thought processes and speech were also consistently deemed appropriate.  See June 2011 VA C&P Examination Report; December 2012 Mental Health Outpatient; July 2013 Mental Health Outpatient Note; August 2014 VA C&P Examination Report.  Every examiner and medical professional noted the Veteran's hygiene and grooming to be normal.  Id.  In addition, while the Veteran appears to have made an attempt on his life in November 2009 while still in military service, the record does not indicate any further attempts, thoughts, or plans to commit suicide.  See June 2011 Psychological Assessment/Intake (noting the Veteran hasn't cut himself since 2009 and has subsequently covered his cutting scars with a meaningful tattoo); March 2012 Mental Health Outpatient Note; May 2012 Mental Health Outpatient Intake Note; August 2014 VA C&P Examination Report.  Further, the Veteran has been able to maintain some social relationships in the way of two friends, his mother, step-father, and girlfriend.  See August 2014 VA C&P Examination Report.  Lastly, the record notes that the Veteran quit his last job due to the fact that his supervisor refused to pay him.  Id.

Although there have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that they have not met or approximated the criteria for a rating higher than 70 percent under the General Rating Formula at any point during the pendency of this claim, for the reasons explained above.  See 38 C.F.R. § 4.126; Vazquez-Claudio, 713 F.3d at 117.  

In order to warrant a 100-percent rating, the Veteran's PTSD symptoms must not only produce total occupational and social impairment, but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100-percent rating.  See Vazques-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30-percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Here, not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal; that he has been able to maintain normal personal hygiene standards; he does not exhibit delusions or hallucinations; and that he was oriented times three.  See 38 C.F.R. § 4.130, DC 9411.  See also June 2011 VA C&P Examination Report; December 2012 Mental Health Outpatient Note; July 201 Mental Health Outpatient Note; August 2014 VA C&P Examination Report.

Further, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with his mother and his girlfriend; and has been noted to be independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See August 2014 VA C&P Examination Report.  See 38 C.F.R. § 4.130.  

Moreover, although the Veteran attempted suicide on one occasion in November 2009, statements throughout the Veteran's record do not reveal any additional attempts.  The Veteran also does not pose a persistent danger of hurting himself or others, as he has consistently denied suicidal ideation or homicidal ideation, let alone intent or plan.  Accordingly, such suicidal ideation, absent any persistent danger of hurting himself, is already contemplated by the assigned 70 percent rating.  See 38 C.F.R. § 4.130.  See June 2011 Psychological Assessment/Intake; March 2012 Mental Health Outpatient Note; May 2012 Mental Health Outpatient Intake Note; August 2014 VA C&P Examination Report.  

Neither has the Veteran been found to be disoriented to time or place.  Instead, he was consistently found to be oriented in all spheres.  See June 2011 VA C&P Examination Report; November 2012 Mental Health Outpatient Note; December 2012 Mental Health Outpatient; July 2013 Mental Health Outpatient Note.  Therefore, he has not demonstrated psychiatric symptomatology equivalent in severity to disorientation to time or place, as contemplated by a 100 percent rating.  See 38 C.F.R. § 4.130.

Because the Veteran's symptoms, including nightmares, insomnia, flashbacks, suspiciousness, depression, anxiety, disturbances in motivation and mood, panic attacks, avoidance behaviors, mild memory problems, isolating behaviors, exaggerated startle response, hypervigilance, irritability, and difficulty in establishing and maintaining effective work and social relationships, are not the same or equivalent in severity to the symptomology corresponding to a 100 percent rating, and as he has no other symptoms equivalent in severity to such symptomatology, the criteria for a 100 percent rating are not more nearly approximated at any point during the pendency of the claim.  See id.; Vazques-Claudio, 713 F.3d at 116, 188.  See also Hart, 21 Vet. App. at 509-10.


ORDER

Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for individual unemployability (TDIU) is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran provided evidence of a November 2014 vocational study.  The study relied heavily on the March 2014 Disability Benefits Questionnaire and the medical opinion regarding the Veteran's ability to do work related activities as completed by Dr. Fink after a telephone conversation with the Veteran.  See March 2014 Disability Benefits Questionnaire; November 2014 Vocational Study.  The study ultimately determined that while the August 2014 VA C&P examination report noted that Veteran had occupational and social impairment with deficiencies in most areas, more weight was to be afforded to the assessments conducted by Dr. Fink, finding that the Veteran had total occupational and social impairment.  See generally, March 2014 Disability Benefits Questionnaire; August 2014 VA C&P Examination Report; November 2014 Vocational Study.  The vocational consultant concluded that the Veteran was totally and permanently precluded from performing work at substantially gainful levels due to the severity of his service connected PTSD.  

However, while the record shows that the Veteran is not able to be around crowds, he has been able to maintain some social relationships.  See generally, June 2011 VA C&P Examination Report; October 2012 Mental Health Outpatient Note; March 2014 Mental Status Evaluation; August 2014 VA C&P Examination Report.  In addition, the Veteran was noted to have quit his last job after not being properly compensated for work he had completed.  August 2014 VA C&P Examination Report.  Further, the record reflects that the Veteran's thought processes, judgment, memory, and speech were adequate.  See June 2011 VA C&P Examination Report; November 2012 Mental Health Outpatient Note; December 2012 Mental Health Outpatient; July 2013 Mental Health Outpatient Note.  

As such, a new VA medical opinion is warranted to clarify the severity with which the Veteran's service-connected disabilities impact his ability to obtain gainful employment.  See 38 C.F.R. § 4.2 (2017); cf. Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary); but see Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter concerning his claim of entitlement to a TDIU.  He should also be provided with a VA Form 21-8940 and be asked to complete and return the form.

2. Make arrangements to obtain the Veteran's complete VA treatment records, dated from August 2014 forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all functional limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD with anxiety and major depressive disorder, tinnitus, subluxation of the MCP joint of the 5th digit of the left hand; subluxation of the MCP joint of the 5th digit of the right hand; nasal condition; deviated nasal septum; and strain of the abdominal wall), to include with respect to his ability to obtain and maintain employment.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found. 

4. Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


